Title: To Thomas Jefferson from Edmund Bacon, 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare Sir.   I think that Davy could be spaired to smite for Joe in one hour. Joe can make as many Spikes as would be surfishent. to nail on the faceing of the dam of three or four days length. which the hands can put down & fill with rock in that way. I should think the Job. I want done could be done but certainly you no best. what soots you.—my arrangements has been indeavouring through the benefits of the sum due to John Bacon to carry a poor & unforchinate sister and four small children to a part of the world whare they could more easey procure their support. she married a man who is of no sort of Benefit to his family. each of John Bacons brothers & sister being intitled to an equil potion of his estate. I had concluded to let my sister have the benefit of her own part and four others to Obtain the necessary means to moove for this purpose the waggon is intended. but whither I can be able to obtain those articles on the terms of payment in June next is quite doubtfull. I had a hope that you could have found it convenient to have fixed a time of Payment in 90 or 100 days which would enable the above arrangement to be carried into effect. but Your good treatment ever shewn to me forbids my  further presing You—and the intention of this note is to communicate to You my reason for haveing so far bothered you on the subjie. If 250 or 300$ could have been raised conveniently. I expect the above Object could have been made otherwise must faile the situation of my sister is such as not for me to leave her if I can help it.I am Yours &cE Bacon